Name: Council Regulation (EC) No 3190/94 of 19 December 1994 temporarily suspending the autonomous common customs tariff duty on certain industrial products (in the microelectronics and related sectors) Ã ¯ second series
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  industrial structures and policy;  tariff policy;  EU finance
 Date Published: nan

 24. 12. 94 Official Journal of the European Communities No L 337/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3190/94 of 19 December 1994 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products (in the microelectronics and related sectors)  second series THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend completely the autonomous Common Customs Tariff duties for those products ; Whereas suspension of these autonomous duties shall be decided by the Community ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs tariff duties for the products listed in the table appearing in the Annex shall be suspended completely. These suspensions shall apply from 1 January to 30 June 1995. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1994. For the Council The President K. KINKEL No L 337/2 Official Journal of the European Communities 24. 12. 94 ANNEX TABLE CN code TARIC Description Rate of autonomous duty (%) ex 8501 10 99 *59 DC stepping motor, with an angle of step of 1,80 ( ±0,09 ° ), a holding torque of 0,156 Nm or more, a coupling flange the exterior dimensions of which do not exceed 43 x 43 mm, a chuck of a diameter of 4 mm ( ±0,1 mm), a two-phase winding and an output not exceeding JW 0 ex 8501 10 99 *77 DC motor, with brushes, with a typical running torque of 0,004 Nm ( ±0,001 Nm), with a coupling flange of a diameter of 32 mm ( ± 0,5 mm) and a chuck of a diameter of 2 mm ( ± 0,004 mm), with an internal rotor, a three-phase winding, a rated speed of 2 800 ( ±10%) rpm and a supply voltage of 12 V ( ±15%) 0 ex 8522 90 99 *95 Assembly consisting of a driver circuit, a tacho-sensor and a brushless DC motor, with a typical running torque of 0,0044 Nm ( ±0,001 Nm), a shaft of a diameter of 3,523 mm ( ± 0,002 mm), an external rotor of a diameter of 69 mm ( ± 0,3 mm), a three-phase winding, a rated speed of 2 600 ( ±16 %) rpm and a supply voltage of 14 V ( ± 10 %) 0 ex 8531 80 90 *30 Vacuum fluorescent display, consisting of a memory refresh circuit, a character generator, a DC/DC converter and electronic components providing drive and/or control functions 0 ex 8536 50 90 *93 Switch unit for coaxial cable, comprising 3 electromagnetic switches, with a switching time not exceeding 50 ms and an actuating current not exceeding 500 mA at a voltage of 12 V 0 ex 8541 10 99 *40 Diode, with a forward current not exceeding 1 A, a resistance not exceeding 1,5 ohm, a total capacitance not exceeding 0,3 pF and a breakdown voltage of 200 V or more 0 ex 8541 29 90 *15 Field-effect transistor (FET), for frequencies of 2 GHz or more but not exceeding 10 GHz, with a dissipation rate not exceeding 6,5 W, contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ATF 44101 ATF 46101 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *25 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of  200 V, operating with a continuous drain-current not exceeding  1,8 A, a drain-to-source resis ­ tance not exceeding 3 ohm, and with a dissipation rate not exceeding 20 W, contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : IRF 9610 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *35 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of 600 V or more, operating with a continuous drain-current not exceeding 6,2 A, a drain-to-source resistance not exceeding 1,2 ohm, and with a dissipation rate not exceeding 125W, contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : IRFBC40 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12. 94 Official Journal of the European Communities No L 337/3 CN code TAPirJL Description Rate of autonomous duty (%) ex 8541 29 90 *45 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of  60 or  100 V, operating with a continuous drain-current not exceeding  9,6 A, a drain-to-source resistance not exceeding 0,28 ohm, and with a dissipation rate not exceeding 125 W, contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : IRF 9540 IRFU 9024 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 29 90 *80 Field-effect transistor (FET), having a drain-to-source breakdown-voltage of 30 V or more, operating with a drain-to-source resistance not exceeding 0,05 ohm, and with a dissipation rate not exceeding 50 W, contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : SMD30N03 SMU30N03 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8541 60 00 *94 Piezo-electric crystal, excluding surface acoustic wave filters, oscillating at centre frequency of 450 kHz or more but not exceeding 1 843 MHz 0 ex 8542 11 21 *02 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capa ­ city of 2 K x 8 bits and an access time not exceeding 20 ns, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : IDT 6116LA20 IDT 6116SA20 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 73 * 14 Microcontroller or microcomputer of C-MOS technology, with a processing capacity of 1 6 bits, comprising of a read only memory, non-programmable (ROM) with a storage capa ­ city of 64 Kbits, a random-access memory (RAM) with a storage capacity of 32 Kbits and a static random-access cache memory (S-Cache-RAM) with a storage capacity of 15x16 bits, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : DSP16A or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 82 *07 Control circuit of C-MOS technology, capable of driving light-emitting-diode (LEDs) displays, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : ECN 2102 ECN 2112 D 16302 D 16306 or  other identification markings relating to devices complying with the abovementioned description 0 No L 337/4 24. 12. 94Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 1 1 86 *48 8-bit digital-to-analogue converter of C-MOS technology, with an output buffer amplifier, a serial interface circuit and at least 12 channels, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : M 62352P or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *50 Programmable interval timer/counter of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 82C54 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *56 Dual flip-flop of the D-type of C-MOS technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : 74 AC 74 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *62 Quadruple differential line receiver of C-MOS technology, with a typical propagation delay not exceeding 19 ns, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DS34C86 DS34C87 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 86 *66 8 x 16-bit differential crosspoint switch of C-MOS technology, capable of switching at a frequency of 20 MHz, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : MT 8816 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 86 *74 Serial/parallel converter of C-MOS technology, capable of driving displays, in the form of a monolithic intergrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HV 5122 HV 5306 HV 5406 HV 7708 HV 5222 HV 5308 HV 5408 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12. 94 Official Journal of the European Communities No L 337/5 CN code TARIC Description Rate of autonomous duty (%) ex 8542 1 1 95 *03 Control circuit of bipolar technology, capable of driving 2 pulse-code-modulation lines at a transfer rate not exceeding lOMbits/s, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : XRT5675 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 95 *04 Register/latch of bipolar technology, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : TD62C948 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 98 *29 Pulse-code-modulation (PCM) transmitter/receiver of bipolar technology, capable of connecting (terminating) line rates of 2 048 or 8 448 Mbits per second, in the form of a monolithic integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XRT 5683 XRT 56L85 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *13 Amplifier with a typical gain of 10,5 dB at a frequency of 2 GHz and with an output power of 10 dBm (10 mW), in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : MAR 3SM or  other, identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 14 Video amplifier of bipolar technology, with a bandwidth of 200 MHz, comprising a contrast control circuit, a comparator and a voltage reference circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : LM 1201 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 * 16 Video amplifier of bipolar technology, with a bandwidth of 100 or 130 MHz, providing separate amplification of red, green and blue (RGB) colour signals, comprising at least a contrast control circuit and a comparator, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HA 11533NT LM 1205 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12. 94No L 337/6 Official Journal of the European Communities CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 30 *17 Video amplifier of bipolar technology, with a bandwidth of 150 MHz, comprising 3 ampli ­ fiers, 3 contrast control circuits, 3 comparators and a voltage reference circuit, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : LM 1203 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 30 *18 Video amplifier of bipolar technology, with a bandwidth of 230 MHz, comprising a contrast control circuit, an attenuation control circuit and a comparator, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : LM 1202 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *82 Mixer/oscillator, with a frequency range of 48 MHz or more but not exceeding 860 MHz, comprising a frequency bandswitch and an intermediate frequency (IF)-amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : TDA 5330 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *83 Phase-locked loop (PLL) demodulator, with a typical operating frequency of 480 MHz, comprising an oscillator and a carrier detector, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : TDA 8012M or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *84 Isolation circuit for error signals, comprising an amplitude modulator and an amplifier, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : UC 1901 UC 2901 UC 3901 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *85 Switch unit of gallium arsenide (GaAs) semiconductor material, with an insertion loss not exceeding 1 ,6 dB at a frequency of 2 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : SW 239 SW 259 SW 419 or  other identification markings relating to devices complying with the abovementioned description 0 24. 12. 94 Official Journal of the European Communities No L 337/7 CN code TARIC Description Rate of autonomous duty (%) ex 8542 19 80 *86 Attenuator circuit of gallium arsenide (GaAs) semiconductor material, providing a voltage variable attenuation range not exceeding 40 dB at a frequency of 0,9 GHz, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : AT 108 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 19 80 *87 Adaptive differentiated pulse-code-modulation circuit of C-MOS technology, for encoding/ decoding data with a data transfer rate of 8 , 1 6, 24, 32 or 64 Kbits per second, in the form of a monolithic integrated analogue circuit contained in a housing bearing :  an identification marking consisting of or including the following combination of figures and letters : T 7 280 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 20 50 *80 Amplifier, operating within a frequency range of 68 MHz or more but not exceeding 470 MHz, with an output power not exceeding 40 W and an input power of 1 50 mW or more, in the form of a hybrid integrated circuit contained in a housing bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : BGY 135 BGY 145 BGY 45 or  other identification markings relating to devices complying with the abovementioned description 0